These cases are in all respects similar to the cause State ofIndiana v. Hollis Bass (1936), ante 181, 1 N.E.2d 927, and the causes consolidated therewith. All of the appellees were indicted for various violations of the Election Law. Their pleas in abatement are substantially the same as in the other cases. The demurrers are identical. The ruling on the demurrers was the same. The state refused to plead further, and the judgments were the same.
On authority of the case referred to, the judgments are affirmed. *Page 702